Citation Nr: 0114289	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  99-22 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to May 10, 1999, for 
the award of a 100 percent schedular evaluation for service-
connected schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran reportedly served on active duty from September 
1980 to February 1984.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
decision by the RO in Montgomery, Alabama.

By a decision entered in April 1996, VA denied a claim for a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  See 38 C.F.R. 
§ 4.16 (2000).  The veteran appealed that decision to the 
Board, and the Board remanded the claim to the RO for 
additional development in February 1999.  In August 1999, 
while the claim was in remand status, the RO granted a total 
(100 percent) schedular rating for service-connected 
schizophrenia, effective from May 10, 1999.  Thereafter, in 
June 2000, the veteran withdrew the TDIU claim from appeal.  
See 38 C.F.R. § 20.204 (2000).  Consequently, that claim is 
no longer before the Board.

In September 1998, the veteran's representative contacted the 
RO and indicated that the veteran wanted to reopen a claim 
for service connection for post-traumatic stress disorder.  
The RO has not yet taken adjudicatory action on the claim to 
reopen, and it is unclear from the current record whether the 
veteran still wishes to pursue the claim.  The matter is 
therefore referred to the RO for clarification and further 
action, as appropriate.


FINDINGS OF FACT

1.  By a decision entered in July 1985, the RO allowed a 
formal claim for compensation for schizophrenia, and assigned 
a 30 percent schedular rating.


2.  By a decision entered in March 1993, the RO increased the 
veteran's rating for paranoid schizophrenia to 50 percent, 
effective from January 11, 1993.  She was notified of the 
RO's decision, and of her appellate rights, but she did not 
initiate an appeal within one year.

3.  An informal claim for increased compensation for 
schizophrenia was received on July 12, 1995.

4.  Prior to December 11, 1996, the record does not establish 
that schizophrenia was productive of more than considerable 
occupational and social impairment.  

5.  Prior to December 11, 1996, the record does not establish 
that schizophrenia was productive of more than reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

6.  The veteran's service-connected schizophrenia has been 
productive of total social and industrial inadaptability 
since December 11, 1996.


CONCLUSION OF LAW

The criteria for an award of a 100 percent schedular 
evaluation for schizophrenia from December 11, 1996 are met.  
38 U.S.C.A. §§ 1155, 5110, 7105 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 

Stat. 2096 (2000); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.1, 
4.130 (Diagnostic Code 9203) (2000); 38 C.F.R. § 4.132 
(Diagnostic Code 9203) (1996); 38 C.F.R. §§ 20.200, 
20.201, 20.302, 20.1103 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that an effective date prior to May 10, 
1999, should be established for the award of a 100 percent 
schedular evaluation for service-connected schizophrenia.  In 
her notice of disagreement and substantive appeal, she has 
advanced argument to the effect that the award should be made 
retroactive to July 1995.

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
such an award "shall not be earlier than the date of receipt 
of application therefor."  38 U.S.C.A. § 5110(a) (West 
1991).  See 38 C.F.R. § 3.400(o)(1) (2000) (to the same 
effect).  An exception to that rule applies under 
circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award "shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2) (West 1991).  See 
38 C.F.R. § 3.400(o)(2) (2000); Harper v. Brown, 10 Vet. 
App. 125 (1997).  In all other cases, the effective date will 
be the "date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1) (2000).  See 
VAOPGCPREC 12-98 (Sept. 23, 1998).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine (1) when a claim for increased compensation 
was received, and (2) when a factually ascertainable increase 
in disability occurred.


With respect to the first determination, the Board notes that 
once a formal claim for compensation has been allowed, 
receipt of a VA report relating to the examination or 
treatment of a disability for which service connection has 
previously been established will be accepted as an informal 
claim for increased benefits.  See 38 C.F.R. §§ 3.155, 3.157 
(2000).  Further, in such a situation, the date of the 
examination or treatment will be accepted as the date of 
receipt of the informal claim.  See 38 C.F.R. § 3.157(b)(1) 
(2000).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

With respect to the second determination, the Board notes 
that disability evaluations are determined by the application 
of a schedule of ratings, which is in turn based on the 
average impairment of earning capacity caused by a given 
disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  Paranoid schizophrenia is evaluated in accordance 
with the criteria set forth in 38 C.F.R. part 4, Diagnostic 
Code 9203.

In the present case, the record shows that the RO increased 
the veteran's rating for schizophrenia by a decision entered 
in March 1993.  She was notified of the RO's decision, and of 
her appellate rights, but she did not initiate an appeal 
within one year.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1992).  As a result, 
that decision became final.  See 38 C.F.R. §§ 20.1103 (1992). 
Consequently, and because the record shows that the RO 
previously allowed a formal claim for compensation for 
schizophrenia in July 1985, any VA examination report dated 
subsequent to the March 1993 decision, and pertaining to 
schizophrenia, must be considered an informal claim for 
increased benefits.  

In this regard, the Board notes that the record contains a VA 
outpatient examination report pertaining to "schizoaffective 
disorder," dated July 12, 1995.  This report is the earliest 
post-March 1993 document of record that can properly be 
construed as a claim for increased benefits.  (Although the 
record contains earlier VA medical reports, dated on October 
14, 1993, and October 11, 1994, which refer to the veteran's 
request for vocational rehabilitation, and to "mood 
swings," it is not clear from the face of those reports that 
they relate to "examination or treatment" of the veteran's 
schizophrenia, so as to satisfy the requirements for an 
informal claim under 38 C.F.R. § 3.157(b)(1).)  Accordingly, 
it is the Board's conclusion that, for purposes of addressing 
the earlier effective date question here at issue, July 12, 
1995, must be accepted as the date of receipt of an informal 
claim.  Since there is no record that VA forwarded an 
application form to the claimant after receipt of the 
informal claim, then the date of the informal claim must be 
accepted as the date of claim for purposes of determining an 
effective date.  See Servello, 3 Vet. App. at 200.  

Turning to the question of when a factually ascertainable 
increase in disability occurred, the Board notes that the 
criteria for rating schizophrenia were amended effective 
November 7, 1996, while the July 12, 1995, claim was pending.  
See Schedule for Rating Disabilities; Mental Disorders, 61 
Fed. Reg. 52,695 (1996).  Prior to November 7, 1996, a total 
(100 percent) evaluation was warranted if the condition was 
characterized by active psychotic manifestations of such 
extent, severity, depth, persistence, or bizarreness as to 
produce total social and industrial inadaptability.  With 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability, a 70 percent rating is 
assigned.  The Rating Schedule provided a 50 percent 
disability rating when there is evidence of considerable 
impairment both industrially and socially.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9203 (1995).  

Effective November 7, 1996, 38 C.F.R. § 4.130, a 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (2000) (hereinafter the new 
criteria).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) noted that when the law controlling an issue 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, "the question arises as to which law now 
governs."  Id. at 311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.  

The revised law pertaining to the evaluation of mental 
disorders does not allow for retroactive application prior to 
November 7, 1996.  When the new regulations were promulgated, 
the Secretary specifically indicated that November 7, 1996, 
was to be the effective date for the revisions.  See Schedule 
for Rating Disabilities; Mental Disorders, 61 Fed. Reg. at 
52,695 (1996).  Consequently, because it is clear from the 
amended regulations that they are not be accorded retroactive 
effect, the law prevents the application, prior to November 
7, 1996, of the liberalizing law rule stated in Karnas.
 
As for the new rating criteria, the effective date of the 
award can be no earlier than the effective date of the new 
revisions.  See 38 U.S.C.A. § 5110(g) (West 1991) ("where 
compensation . . . is . . . increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase . . . shall not be earlier than the effective date 
of the Act or administrative issue.").  See also VAOPGCPREC 
3-2000 (April 10, 2000).

Applying the foregoing principles to the facts of the present 
case, the Board finds  that an increase in the severity of 
the veteran's schizophrenia was first demonstrated on 
December 11, 1996.  On that date, she underwent a VA 
psychiatric examination for purposes of assessing the 
severity of her disorder.  It was noted that she was somewhat 
anxious, tense, nervous, and mildly dysphoric.  It was also 
noted that she was having auditory hallucinations, that she 
had some paranoid ideas, that she was hyper-vigilant, and 
that her memory and concentration were somewhat poor.  Based 
on psychiatric findings alone, the examiner concluded that 
"[i]t is very unlikely that [the veteran] will be able to go 
back to a job where she will be gainfully employed."  In the 
Board's view, this evidence is sufficient to establish the 
presence of active psychotic manifestations of such extent, 
severity, and depth so as to produce total social and 
industrial inadaptability and warrant a total schedular 
evaluation under the old criteria.

The Board finds, however, that entitlement to schedular 
evaluation greater than 50 percent is not demonstrated prior 
to December 11, 1996, whether under the old or the new 
criteria.  Although the record contains medical reports which 
indicate that the veteran suffered from significant 
psychiatric symptoms prior to December 11, 1996, and was 
unable to work, the record does not establish that 
schizophrenia was productive of more than considerable 
occupational and social impairment, prior to that date.  
Furthermore, the evidence does not reflect more than reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships, prior to December 
11, 1996.  As discussed below, the evidence did not contain 
reference to specific symptomatology (attributable to 
service-connected disability) meeting the criteria for a 
higher rating before December 11, 1996.  Consideration of 
factors wholly outside the rating criteria would constitute 
error as a matter of law.  Massey v. Brown, 7 Vet.App. 204, 
207-08.  It must be kept in mind that the use of 
manifestations not resulting from the disability in 
establishing the evaluation for this disorder is to be 
avoided.  38 C.F.R. § 4.14 (2000).  

When the veteran was examined for Social Security purposes in 
December 1994, for instance, she complained of paranoia and 
problems with comprehension.  She also reported auditory 
hallucinations.  Clinically, she exhibited anxiety and poor 
concentration on testing.  However, she was well-oriented, 
her conversation and thought processes were appropriate, 
there were no loose associations or confusion, and her mood 
and affect were appropriate.  The examiner concluded that the 
veteran was suffering from chronic paranoid schizophrenia 
with acute exacerbations, and noted that she seemed in good 
remission, likely as a result of appropriate medications.  
The examiner concluded the veteran's activities seemed to be 
mildly to moderately restricted and her interests appeared 
mildly constricted.  With regard to employability, the 
examiner opined that the veteran's psychiatric history and 
paranoia would likely interfere with her ability to remain 
gainfully employed, but that "[s]he appears capable of some 
form of employment . . . ."

When the veteran's condition was assessed for Social Security 
purposes in January 1995, it was noted that she suffered from 
delusions and oftentimes had deficiencies of concentration, 
persistence, or pace, resulting in failure to complete tasks 
in a timely manner.  On the other hand, it was also noted 
that her disability was not manifested by catatonic or other 
grossly disorganized behavior, by incoherence, loosening of 
associations, illogical thinking, or poverty of content with 
a blunt, flat, or inappropriate affect, or by emotional 
withdrawal and/or isolation.  Her degree of limitation, in 
terms of restriction of activities of daily living and 
maintaining social functioning, was noted to be "marked," 
but not "extreme."

When the veteran was seen at VA on July 12, 1995, it was 
noted that she had a history of unprovoked crying spells, 
that she was depressed and isolated herself, and that she was 
"unable to compete for or maintain gainful employment."  It 
was also noted in the report, however, that she suffered from 
diabetes "not in good control."  Consequently, it appears 
that the conclusions in the report pertaining to her 
impairment for work may have been based, at least in part, on 
disability occasioned by a non-service-connected disorder.  
The detail contained in the report was not sufficient to 
establish a measurable increase in the severity of the 
service-connected disability.  

When the veteran was seen at VA on September 18, 1995, it was 
noted that she had a history of paranoid schizophrenia.  
However, the emphasis of the visit was treatment of her back 
pain, and the only thing noted about her mental status was 
that she was oriented and had a restricted social life.

When the veteran was seen by a VA counseling psychologist on 
July 27, 1995, and May 29, 1996, it was again noted that she 
was unemployable.  However, as with the earlier report of 
July 12, 1995, the examiner noted that the veteran suffered 
from problems other than schizophrenia, such as chronic pain 
in her knees and back, blurred vision, dizziness, and 
diabetes.  Thus, it appears that this examiner's conclusions 
pertaining to impairment for work were also based on a 
combination of service- and non-service-connected disorders.

When the veteran was seen at VA on August 15, 1995, it was 
noted that she was depressed, and that she spent a lot of 
time in bed.  It was also noted, however, that "[s]ome of 
her depression may be related to her uncontrolled diabetes."

When the veteran was examined for VA purposes in October 
1995, it was noted that she had "mixed episodes" of 
schizoaffective disorder, that she suffered from fearfulness, 
auditory hallucinations, and "manic attacks," and that she 
had tried on many occasions to work and could not function.  
However, it was also noted in report of the examination that 
she had a history of knee problems, diabetes, and hepatitis.  
In addition, it was further noted, with respect to objective 
psychiatric findings, that she was animated, that her mood 
was not depressed, that she had good eye contact, that she 
was alert and cooperative, that her memory was well-
preserved, that she was fairly intelligent, and that her 
insight and judgment were "pretty good."  The report, at 
best, provides a mixed picture of the extent to which 
service-connected psychiatric symptomatology alone impaired 
the veteran for work.

In July 1996, a VA examiner noted that the veteran was 
marginally functional, but not delusional.  The examiner 
noted that the veteran was unemployable, but did not provide 
any discussion or explanation for that conclusion.

When the veteran was seen at VA in November 1996, she 
reported that she had been subjected to sexual harassment 
while in the military.  In terms of her psychiatric symptoms, 
it was noted only that she was angry, depressed, and not 
sleeping well, and that she had relationships that ended 
poorly.  However, the overall scope and relative severity of 
her symptoms was not discussed in any significant detail.

When the veteran was seen at VA on December 4, 1996, she 
reported feeling more stressed.  She also complained of 
sleepwalking and loneliness, and said that she was hearing 
more voices.  Objectively, however, it was noted that she 
appeared less stressed than previously, and that she was 
showing less depression.

Based on a review of these records, together with the other 
evidence of record, the Board finds that the evidence 
supports a finding of an ascertainable increase in disability 
as of December 11, 1996, but no earlier, under the applicable 
criteria.    Accordingly, and because the date of 
ascertainable increase post-dates the date of July 1995 
claim, the proper effective date to be assigned for the award 
of a 100 percent schedular rating for schizophrenia is 
December 11, 1996.  To this extent, the appeal is granted.

On November 9, 2000, while the veteran's appeal was pending, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The RO has not yet considered the claim here in question in 
the context of the new law.  Consequently, the Board must 
consider whether the veteran would be prejudiced by the 
Board's proceeding to a final adjudication of her claim, 
without first remanding it back to the RO for further action.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992).

Under the particular circumstances here presented, the Board 
finds that a remand is not required.  By virtue of a 
statement of the case furnished the veteran in October 1999, 
she has been notified of the information and evidence 
necessary to substantiate her claim.  Moreover, it appears 
that the evidence necessary to the adjudication of the claim 
has been procured for review.  Consequently, inasmuch as VA 
has already provided notice and assistance in this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Adjudication of the this claim, without referral to the RO 
for initial consideration under the new law, poses no risk of 
prejudice to the veteran.


ORDER

An effective date of December 11, 1996, is assigned for the 
award of a total schedular evaluation for schizophrenia; to 
this extent, the appeal is allowed, subject to the 
regulations governing the award of monetary benefits.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

